                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 Mario D. Blue,                                    Case No. 1:19cv1681

                                Plaintiff,
                -vs-                               JUDGE PAMELA A. BARKER


 U.S. Department of Treasury,                      MEMORANDUM OPINION AND
                                                   ORDER

                                Defendant.


       Plaintiff Mario D. Blue has filed a pro se complaint in this matter against the United States

Department of Treasury. (Doc. No. 1.) In his complaint, the plaintiff alleges the defendant breached

a contract with him by improperly distributing his personal property (“earned income”) to a “third

party collection agency,” i.e., the Cuyahoga County Child Support Enforcement Agency, for which

he seeks monetary relief. (Id. at 2.) With his complaint, the plaintiff has filed a motion to proceed

in forma pauperis. (Doc. No. 2.) That motion is granted.

       The complaint is now before the Court for initial screening under 28 U.S.C. § 1915(e)(2)(B).

That statute requires district courts to screen all in forma pauperis complaints filed in federal court,

and to dismiss before service any such action that the court determines is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See id.

       Upon review, the Court finds that this action must be dismissed pursuant to § 1915(e)(2)(B).

       The plaintiff has already filed a civil action asserting the same claim against the defendant,

and that action is currently pending in this Court. See Blue v. U.S. Department of the Treasury, Case
No. 1: 19 CV 1926. The plaintiff initially filed Case No. 19 CV 1926 in state court, and the defendant

removed it to here and filed a motion to dismiss, which motion is still pending.

       Accordingly, in light of the plaintiff’s pending prior action, this action by the plaintiff is

duplicative and is dismissed as frivolous pursuant to § 1915(e)(2)(B). See Dorsey v. Metropolitan

Government of Nashville & Davidson County, No. 3: 11 CV 126, 2011 WL 2078356 (M.D.Tenn.

May 15, 2011) (dismissing action on the same basis, and accepting Report and Recommendation

collecting cases).

        The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.

       IT IS SO ORDERED.



                                                      s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: November 14, 2019                               U. S. DISTRICT JUDGE




                                                  2
